                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

HOSEA L. ROBINSON,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
           v.                                      )          No. 4:19-cv-1767-CDP
                                                   )
CITY OF ST. LOUIS, et al.,                         )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before me upon plaintiff Hosea L. Robinson’s motion for leave to proceed

in forma pauperis on appeal. I will deny the motion. Plaintiff may not proceed in forma pauperis

on appeal because he has accumulated more than three “strikes”1 as defined by 28 U.S.C. §

1915(g), and he does not qualify for the imminent danger exception thereto.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (ECF No. 9) is DENIED.

       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with this appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 19th day of September, 2019.



                                                   CATHERINE D. PERRY
                                                   UNITED STATES DISTRICT JUDGE



1
 See Robinson v. City of St. Louis Division of Corrections, et al., No. 4:16-cv-1535-RWS (E.D. Mo. Dec.
30, 2016); Robinson v. State of Missouri, No. 4:18-cv-114-RLW (E.D. Mo. Jan. 29, 2018); Robinson v.
State of Missouri, et al., No. 4:18-cv-1225-JAR (E.D. Mo. Oct. 24, 2018); and Robinson v. State of
Missouri et al., No. 1:18-cv-297-NCC (E.D. Mo. Apr. 23, 2019).
